Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is the response to amendment filed 02/25/2021 for application 16/614427.
Claims 1-6, and 8-10 are currently pending and have been fully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over DUNNING et al. (USPGPUB 2012/0129741).
Regarding claim 1, DUNNING et al. teach a lubricating composition that comprises a base oil and one or more additives.
The lubricating composition has a kinematic viscosity at 100°C of below 5.6 cSt and a Noack volatility of below 15 wt%.
The base oil is taught in paragraph 26 has a kinematic viscosity at 100°C of between 3.0 cSt and below 5.6 cSt.  DUNNING et al. further teach that a blend of base oil has a kinematic viscosity of between 3.5 to 4.5 cSt.
DUNNING et al. teach in paragraph 29 that the NOACK volatility (according to ASTM D 5800) of below 15 wt%.  Examples of the base oils are taught in Table 1 with a Noack volatility of 14 and 15.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Suitable base oils are further taught in paragraph 19 to be preferably Group III mineral base oil and Group IV poly-alpha olefins 

Calcium is an alkaline earth metal.
DUNNING et al. teach in paragraph 39 that viscosity index improvers may be added is present in less than 1.0 wt%.
The high temperature high viscosity according to ASTM D 4683 of the composition taught in DUNNING et al. is below 2.6 cP, preferably below 2.0 cP and more preferably below 1.9 cP and above 1.5 cP.  ASTM D 4683 is measured at 150°C.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
It is noted that the limitations stating how the base oils are produced are written in product by process form.  E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

Regarding claim 4, DUNNING et al. teach in paragraph 39 that the composition may be free of viscosity index improver.
Regarding claim 5, DUNNING et al. teach in paragraph 34 anti-wear additives may include molybdenum containing compounds.
Regarding claims 6 and 10, DUNNING et al. teach in paragraphs 17-18 that the base oil may be synthetic oil.  Suitable base oils are further taught in paragraph 19 to include Group IV poly-alpha olefins.
Regarding claim 8, DUNNING et al. do not teach the HTHS viscosity at 100°C.
However, DUNNING et al. teach a composition that is substantially similar to the one that is currently claimed and teaches a HTHS at 150°C that overlaps what is currently claimed.  
Absent evidence to the contrary, one of ordinary skill in the art would expect that the composition taught in DUNNING et al. would have a similar HYHS at 100°C.
Regarding claim 9, DUNNING et al. teach in paragraph 29 that the lubricating oil composition may have a NOACK value between 1 and 15 wt% (no more than 15 %).
prima facie case of obviousness exists wherein the claimed ranges overlap.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DUNNING et al. (USPGPUB 2012/0129741) as applied to claims 1, 4-6, and 8-10  above, and further in view of ITO et al. (USPGPUB 2015/0218482)
Regarding claim 2, DUNNING et al. do not explicitly teach the composition further comprises a magnesium metallic detergent.
However, DUNNING et al. teach in paragraph 31 that detergents and overbased detergents may be added.
DUNNING et al. further teach in paragraph 32 that one of ordinary skilled in the art is familiar with such additives and are described in Kirk-Othmer Encyclopedia of Chemical Technology.  
DUNNING et al. further teach in paragraph 38 may be an overbased detergent mixture containing salicylate.
ITO et al. teach in paragraph 74 metallic detergents such as magnesium salicylates.

Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant’s arguments, see regarding ITO et al. filed 02/25/2021, with respect to claims 1-6 and 8-9 have been fully considered and are persuasive.  The 35 U.S.C. 103 of claims 1-6 and 8-9 as being unpatentable over ITO (USPGPUB 2015/0218482) has been withdrawn. 
ITO teaches lubricating oil compositions with a high temperature high viscosity of 2.6 mPa s or more.  
Applicant's arguments regarding DUNNING et al. filed 02/25/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claims have been amended to state a base oil that consists.   Applicant states that DUNNING et al. teach a base oil that comprise a Fischer-Tropsch derived based oil.  
This is not persuasive as the claims are not written in close-ended language.
comprising:” which is written in open-ended language and does not exclude other additional, unrecited elements.  
Although there is present a lubricating base oil consisting of at least one mineral base oil or at least one synthetic base oil or any combination thereof,” the lubricating oil composition may comprise other components such as a Fischer Tropsch derived base oil.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KUSUHARA (WO2016/129465A1) teach a lubricating oil composition for internal combustion engine with a dynamic viscosity at 100 of 2.0 – 5.0 mm2/s, a molybdenum modifier and a salicylate metal cleaning agent.
INOUE et al. (U.S. 5739088) teach an engine oil composition comprising a lubricating base oil and about 0.01 to 10% by weight based on the total weight of the engine oil composition of an alkaline-earth borate.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771